DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Content of Specification 
 (b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
 
The related applications have issued as US Patents. Correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10097919,10555077, 11,184704, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims of the ‘919, ‘077,’704 patent contain additional steps/components, they are not necessary to realize the functionality of the instant claimed invention.

17/532674
USPatent 10097919
USPatent 10555077
11,184,704
1. A network device comprising: a network interface; at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the network device is configured to: receive, via the network interface, (i) data indicating a request for audio content, wherein the request for audio content is based on a voice utterance, and (ii) data indicating a particular playback device for playback of the requested audio content from among at least a first playback device and a second playback device of a media playback system, wherein each of the first playback device and the second playback device is programmed with the capability to receive and playback audio content from either a first music service provider or a second music service provider; parse the data indicating the request for audio content to identify at least a segment of data indicating a content identification; select one of the first music service provider or the second music service provider based on the data indicating the particular playback device, wherein selecting one of the first music service provider or the second music service provider comprises: determining a first confidence metric corresponding to the first music service provider and a second confidence metric corresponding to the second music service provider, wherein the first confidence metric is based on a history of accesses to the first music service provider by the particular playback device and wherein the second confidence metric is based on a history of accesses to the second music service provider by the particular playback device; determining that a given one of the first confidence metric or the second confidence metric better satisfies a confidence condition; and selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric; after selecting the one of the first music service provider or the second music service provider, identify a uniform resource identifier corresponding to the content identification and the selected one of the first music service provider or the second music service provider; and transmit, via the network interface to the particular playback device, the uniform resource identifier to cause the particular playback device to retrieve audio content from the selected one of the first music service provider or the second music service provider according to the uniform resource identifier.

2. The network device of claim 1, wherein the media playback system comprises a plurality of playback zones, wherein a first playback zone of the plurality of playback zones comprises the first playback device, and wherein a second playback zone of the plurality of playback zones comprises the second playback device.

3. The network device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the network device is configured to: receive, via the network interface, data indicating the second music service, wherein the second confidence metric is further based on the data indicating the second music service.

4. The network device of claim 1, further comprising: one or more microphones; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the network device is configured to receive the voice utterance via the one or more microphones.

5. The network device of claim 1, wherein the network device comprises the first playback device.

6. The network device of claim 1, wherein: the program instructions that are executable by the at least one processor such that the network device is configured to determine that the given one of the first confidence metric or the second confidence metric better satisfies the confidence condition comprise program instructions that are executable by the at least one processor such that the network device is configured to: determine that the given one of the first confidence metric or the second confidence metric exceeds a confidence level threshold; and the program instructions that are executable by the at least one processor such that the network device is configured to select whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric comprise program instructions that are executable by the at least one processor such that the network device is configured to: select whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric that exceeds the confidence level threshold.

7. The network device of claim 6, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the network device is configured to: in response to determining that one of the first confidence metric or the second confidence metric exceeds the confidence level threshold, determine that a difference between the first confidence metric and the second confidence metric is outside of a predetermined range; and in response to determining that the difference between the first confidence metric and the second confidence metric is outside of the predetermined range, select the given one of the first music service provider or the second music service provider that exceeds the confidence level threshold.

8. The network device of claim 6, wherein the confidence level threshold is one of (i) a default system setting or (ii) adjustable by a user.

9. The network device of claim 1, wherein: the program instructions that are executable by the at least one processor such that the network device is configured to determine that the given one of the first confidence metric or the second confidence metric better satisfies the confidence condition comprise program instructions that are executable by the at least one processor such that the network device is configured to: determine that one of the first confidence metric or the second confidence metric has a higher value; and the program instructions that are executable by the at least one processor such that the network device is configured to select whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric comprise program instructions that are executable by the at least one processor such that the network device is configured to: select whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric having the higher value.

10. The network device of claim 1, wherein the content identification indicates one or more of an of artist, genre, song, or album of the requested audio content.

11. The network device of claim 1, wherein the voice utterance indicates the particular playback device.

12. A method carried out by a network device, the method comprising: receiving, via a network interface of the network device, (i) data indicating a request for audio content, wherein the request for audio content is based on a voice utterance, and (ii) data indicating a particular playback device for playback of the requested audio content from among at least a first playback device and a second playback device of a media playback system, wherein each of the first playback device and the second playback device is programmed with the capability to receive and playback audio content from either a first music service provider or a second music service provider; parsing the data indicating the request for audio content to identify at least a segment of data indicating a content identification; selecting one of the first music service provider or the second music service provider based on the indicated particular playback device, wherein selecting one of the first music service provider or the second music service provider comprises: determining a first confidence metric corresponding to the first music service provider and a second confidence metric corresponding to the second music service provider, wherein the first confidence metric is based on a history of accesses to the first music service provider by the particular playback device and wherein the second confidence metric is based on a history of accesses to the second music service provider by the particular playback device; determining that a given one of the first confidence metric or the second confidence metric better satisfies a confidence condition; and selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric; after selecting the one of the first music service provider or the second music service provider, identifying a uniform resource identifier corresponding to the content identification and the selected one of the first music service provider or the second music service provider; and transmitting, via the network interface to the particular playback device, the uniform resource identifier to cause the particular playback device to retrieve audio content from the selected one of the first music service provider or the second music service provider according to the uniform resource identifier.

13. The method of claim 12, wherein the media playback system comprises a plurality of playback zones, wherein a first playback zone of the plurality of playback zones comprises the first playback device, and wherein a second playback zone of the plurality of playback zones comprises the second playback device.

14. The method of claim 12, further comprising: receiving, via the network interface, data indicating the second music service, wherein the second confidence metric is further based on the data indicating the second music service.

15. The method of claim 12, wherein the network device comprises the first playback device.

16. The method of claim 12, wherein determining that the given one of the first confidence metric or the second confidence metric better satisfies the confidence condition comprises: determining that the given one of the first confidence metric or the second confidence metric exceeds a confidence level threshold; and wherein selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric comprises: selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric that exceeds the confidence level threshold.

17. The method of claim 16, further comprising: in response to determining that one of the first confidence metric or the second confidence metric exceeds the confidence level threshold, determining that a difference between the first confidence metric and the second confidence metric is outside of a predetermined range; and in response to determining that the difference between the first confidence metric and the second confidence metric is outside of the predetermined range, selecting the given one of the first music service provider or the second music service provider that exceeds the confidence level threshold.

18. The method of claim 16, wherein the confidence level threshold is one of (i) a default system setting or (ii) adjustable by a user.

19. A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a network device to: receive, via a network interface of the network device, (i) data indicating a request for audio content, wherein the request for audio content is based on a voice utterance, and (ii) data indicating a particular playback device for playback of the requested audio content from among at least a first playback device and a second playback device of a media playback system, wherein each of the first playback device and the second playback device is programmed with the capability to receive and playback audio content from either a first music service provider or a second music service provider; parse the data indicating the request for audio content to identify at least a segment of data indicating a content identification; select one of the first music service provider or the second music service provider based on the data indicating the particular playback device, wherein selecting one of the first music service provider or the second music service provider comprises: determining a first confidence metric corresponding to the first music service provider and a second confidence metric corresponding to the second music service provider, wherein the first confidence metric is based on a history of accesses to the first music service provider by the particular playback device and wherein the second confidence metric is based on a history of accesses to the second music service provider by the particular playback device; determining that a given one of the first confidence metric or the second confidence metric better satisfies a confidence condition; and selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric; after selecting the one of the first music service provider or the second music service provider, identify a uniform resource identifier corresponding to the content identification and the selected one of the first music service provider or the second music service provider; and transmit, via the network interface to the particular playback device, the uniform resource identifier to cause the particular playback device to retrieve audio content from the selected one of the first music service provider or the second music service provider according to the uniform resource identifier.

20. The non-transitory computer-readable medium of claim 19, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the network device to: receive, via the network interface, data indicating the second music service, wherein the second confidence metric is further based on the data indicating the second music service.
We claim: 
 
5. A network device comprising: a network interface configured to communicate with a plurality of networked devices over a network; a processor comprising instructions, which when executed, cause the processor to: receive via the network interface, data indicating a request for audio content by a media playback system, wherein the media playback system comprises a plurality of playback zones, wherein each playback zone comprises at least one playback device, and wherein each playback device is configured to (i) receive and playback audio content in a radio format from a first music service provider and (ii) receive and playback audio content in a non-radio format from a second music service provider or a third music provider; parse the data to identify at least (i) a first segment indicating a content identification, (ii) a second segment indicating one of the radio format and the non-radio format, and (iii) a third segment indicating a particular playback zone of the plurality of playback zones; select one of the first music service provider, the second music service provider, and the third music provider based on the second segment and the third segment, wherein if the second segment indicates the radio format, the first music service provider is selected, and wherein if the second segment indicates the non-radio format, one of the second music service provider and the third music provider is selected, wherein selecting one of the second music service provider and the third music service provider comprises: determine a first confidence metric corresponding to the second music service provider and a second confidence metric corresponding to the third music service provider, wherein the first confidence metric is based on a history of accesses to the second music service provider at the particular playback zone of the plurality of playback zones indicated in the third segment and wherein the second confidence metric is based on a history of accesses to the third music service provider at the particular playback zone of the plurality of playback zones indicated in the third segment and determine whether the first confidence metric or the second confidence metric satisfies a confidence condition; after selection of one of the first music service provider, the second music service provider, and the third music provider based on the second segment, identify a uniform resource identifier corresponding to the content identification and the selected music service provider; identify a particular playback device in the particular playback zone indicated in the third segment; and transmit via the network interface to the particular playback device, the uniform resource identifier to cause the at least one playback device to retrieve audio content from the selected music service provider according to the uniform resource identifier. 
 

6. The network device of claim 5, wherein the data indicating a request for audio content by a media playback system is received via a network microphone device. 
 

7. The network device of claim 5, further comprising instructions to determine that the second music service provider does not support audio content in the non-radio format. 
 

8. The network device of claim 5, wherein the content identification indicates one or more of an of Artist, Genre, Song, and Album of the requested audio content.















































































1. A method comprising:
 receiving, by a computing device, data indicating a request for audio content by a media playback system, wherein the media playback system comprises a plurality of playback zones, wherein each playback zone comprises at least one playback device, and wherein each playback device is configured to (i) receive and playback audio content in a radio format from a first music service provider and (ii) receive and playback audio content in a non-radio format from a second music service provider or a third music provider;
 parsing by the computing device, the data to identify at least (i) a first segment indicating a content identification, (ii) a second segment indicating one of the radio format and the non-radio format, and (iii) a third segment indicating a particular playback zone of the plurality of playback zones; 

selecting by the computing device, one of the first music service provider, the second music service provider, and the third music provider based on the second segment and the third segment, wherein if the second segment indicates the radio format, the computing device selects the first music service provider, and wherein if the second segment indicates the non-radio format, the computing device selects one of the second music service provider and the third music provider, wherein selecting one of the second music service provider and the third music service provider comprises:
 determining a first confidence metric corresponding to the second music service provider and a second confidence metric corresponding to the third music service provider, wherein the first confidence metric is based on a history of accesses to the second music service provider at the particular playback zone of the plurality of playback zones indicated in the third segment and wherein the second confidence metric is based on a history of accesses to the third music service provider at the particular playback zone of the plurality of playback zones indicated in the third segment and determining whether the first confidence metric or the second confidence metric satisfies a confidence condition; after selecting one of the first music service provider, the second music service provider, and the third music provider based on the second segment and the third segment, identifying a uniform resource identifier corresponding to the content identification and the selected music service provider; 





identifying a particular playback device in the particular playback zone indicated in the third segment; and transmitting by the computing device to the particular playback device, the uniform resource identifier to cause the at least one playback device to retrieve audio content from the selected music service provider according to the uniform resource identifier. 
 
determining a first confidence metric corresponding to the second music service provider and a second confidence metric corresponding to the third music service provider, wherein the first confidence metric is based on a history of accesses to the second music service provider at the particular playback zone of the plurality of playback



2. The method of claim 1, wherein the data indicating a request for audio content by a media playback system is received via a network microphone device. 
 

3. The method of claim 1, further comprising determining that the second music service provider does not support audio content in the non-radio format. 
 

4. The method of claim 1, wherein the content identification indicates one or more of an Artist, Genre, Song, and Album of the requested audio content. 
 

 
 

9. A tangible, non-transitory computer readable storage medium including instructions for execution by a processor, the instructions, when executed cause the processor to implement a method comprising: receiving data indicating a request for audio content by a media playback system, wherein the media playback system comprises a plurality of playback zones, wherein each playback zone comprises at least one playback device, and wherein each playback device is configured to (i) receive and playback audio content in a radio format from a first music service provider and (ii) receive and playback audio content in a non-radio format from a second music service provider or a third music provider; parsing the data to identify at least (i) a first segment indicating a content identification, (ii) a second segment indicating one of the radio format and the non-radio format, and (iii) a third segment indicating a particular playback zone of the plurality of playback zones; selecting one of the first music service provider, the second music service provider, and the third music provider based on the second segment, wherein if the second segment indicates the radio format, the first music service provider is selected, and wherein if the second segment indicates the non-radio format, one of the second music service provider and the third music provider is selected, wherein selecting one of the second music service provider and the third music service provider comprises: determining a first confidence metric corresponding to the second music service provider and a second confidence metric corresponding to the third music service provider, wherein the first confidence metric is based on a history of accesses to the second music service provider at the particular playback zone of the plurality of playback zones indicated in the third segment and wherein the second confidence metric is based on a history of accesses to the third music service provider at the particular playback zone of the plurality of playback zones indicated in the third segment and determining whether the first confidence metric or the second confidence metric satisfies a confidence condition; after selecting one of the first music service provider, the second music service provider, and the third music provider based on the second segment, identifying a uniform resource identifier corresponding to the content identification and the selected music service provider; identifying a particular playback device in the particular playback zone indicated in the third segment; and transmitting to the particular playback device, the uniform resource identifier to cause the at least one playback device to retrieve audio content from the selected music service provider according to the uniform resource identifier. 
 

10. The tangible, non-transitory computer readable storage medium of claim 9, wherein the data indicating a request for audio content by a media playback system is received via a network microphone device. 
 

11. The tangible, non-transitory computer readable storage medium of claim 9, wherein the method further comprises determining that the second music service provider does not support audio content in the non-radio format.


determining a first confidence metric corresponding to the second music service provider and a second confidence metric corresponding to the third music service provider, wherein the first confidence metric is based on a history of accesses to the second music service provider at the particular playback zone of the plurality of playback














1. A network device comprising: a network interface; a processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that, when executed by the processor, cause the network device to perform functions comprising: receiving, via the network interface, data indicating a request for audio content by a media playback system, wherein the media playback system comprises a plurality of playback zones, wherein each playback zone comprises at least one playback device, and wherein each playback device is programmed with the capability to receive and playback audio content from either a first music service provider or a second music service provider; parsing the data to identify at least (i) a first segment indicating a content identification and (ii) a second segment indicating a particular playback zone of the plurality of playback zones; selecting one of the first music service provider or the second music service provider based on the second segment, wherein selecting one of the first music service provider or the second music service provider comprises: determining a first confidence metric corresponding to the first music service provider and a second confidence metric corresponding to the second music service provider, wherein the first confidence metric is based on a history of accesses to the first music service provider by the particular playback zone and wherein the second confidence metric is based on a history of accesses to the second music service provider by the particular playback zone; determining that a given one of the first confidence metric or the second confidence metric better satisfies a confidence condition; and selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric; after selecting the one of the first music service provider or the second music service provider, identifying a uniform resource identifier corresponding to the content identification and the selected one of the first music service provider or the second music service provider; identifying a particular playback device in the particular playback zone; and transmitting, via the network interface to the particular playback device, the uniform resource identifier to cause the particular playback device to retrieve audio content from the selected one of the first music service provider or the second music service provider according to the uniform resource identifier. 
 

2. The network device of claim 1, wherein determining that the given one of the first confidence metric or the second confidence metric better satisfies a confidence condition comprises: determining that the given one of the first confidence metric or the second confidence metric exceeds a confidence level threshold; and wherein selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric comprises: selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric that exceeds the confidence level threshold. 
 

3. The network device of claim 2, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the processor, cause the network device to perform functions comprising: in response to determining that one of the first confidence metric or the second confidence metric exceeds the confidence level threshold, determining that a difference between the first confidence metric and the second confidence metric is outside of a predetermined range; and in response to determining that the difference between the first confidence metric and the second confidence metric is outside of the predetermined range, selecting the given one of the first music service provider or the second music service provider that exceeds the confidence level threshold. 
 

4. The network device of claim 2, wherein the confidence level threshold is one of (i) a default system setting or (ii) adjustable by a user. 
 

5. The network device of claim 1, wherein determining that the given one of the first confidence metric or the second confidence metric better satisfies a confidence condition comprises: determining that one of the first confidence metric or the second confidence metric has a higher value; and wherein selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric comprises: selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric having the higher value. 
 

6. The network device of claim 1, wherein the content identification indicates one or more of an of Artist, Genre, Song, and Album of the requested audio content. 
 

7. The network device of claim 1, wherein the data indicating the request for audio content is received via the network interface from a network microphone device. 
 

8. A method comprising: receiving, by a network device via a network interface, data indicating a request for audio content by a media playback system, wherein the media playback system comprises a plurality of playback zones, wherein each playback zone comprises at least one playback device, and wherein each playback device is programmed with the capability to receive and playback audio content from either a first music service provider or a second music service provider; parsing, by the network device, the data to identify at least (i) a first segment indicating a content identification and (ii) a second segment indicating a particular playback zone of the plurality of playback zones; selecting, by the network device, one of the first music service provider or the second music service provider based on the second segment, wherein selecting one of the first music service provider or the second music service provider comprises: determining, by the network device, a first confidence metric corresponding to the first music service provider and a second confidence metric corresponding to the second music service provider, wherein the first confidence metric is based on a history of accesses to the first music service provider by the particular playback zone and wherein the second confidence metric is based on a history of accesses to the second music service provider by the particular playback zone; determining, by the network device, that a given one of the first confidence metric or the second confidence metric better satisfies a confidence condition; and selecting, by the network device, whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric; after selecting the one of the first music service provider or the second music service provider, identifying, by the network device, a uniform resource identifier corresponding to the content identification and the selected one of the first music service provider or the second music service provider; identifying, by the network device, a particular playback device in the particular playback zone; and transmitting, by the network device via the network interface to the particular playback device, the uniform resource identifier to cause the particular playback device to retrieve audio content from the selected one of the first music service provider or the second music service provider according to the uniform resource identifier. 
 

9. The method of claim 8, wherein determining, by the network device, that the given one of the first confidence metric or the second confidence metric better satisfies a confidence condition comprises: determining, by the network device, that the given one of the first confidence metric or the second confidence metric exceeds a confidence level threshold; and wherein selecting, by the network device, whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric comprises: selecting, by the network device, whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric that exceeds the confidence level threshold. 
 

10. The method of claim 9, further comprising: in response to determining, by the network device, that one of the first confidence metric or the second confidence metric exceeds the confidence level threshold, determining, by the network device, that a difference between the first confidence metric and the second confidence metric is outside of a predetermined range; and in response to determining, by the network device, that the difference between the first confidence metric and the second confidence metric is outside of the predetermined range, selecting, by the network device, the given one of the first music service provider or the second music service provider that exceeds the confidence level threshold. 
 

11. The method of claim 9, wherein the confidence level threshold is one of (i) a default system setting or (ii) adjustable by a user. 
 

12. The method of claim 8, wherein determining, by the network device, that the given one of the first confidence metric or the second confidence metric better satisfies a confidence condition comprises: determining, by the network device, that one of the first confidence metric or the second confidence metric has a higher value; and wherein selecting, by the network device, whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric comprises: selecting, by the network device, whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric having the higher value. 
 

13. The method of claim 8, wherein the content identification indicates one or more of an of Artist, Genre, Song, and Album of the requested audio content. 
 

14. The method of claim 8, wherein the data indicating the request for audio content is received via the network interface from a network microphone device. 
 

15. A non-transitory computer-readable medium having program instructions stored on the non-transitory computer-readable medium that, when executed by a processor, cause a network device to perform functions comprising: receiving, via a network interface, data indicating a request for audio content by a media playback system, wherein the media playback system comprises a plurality of playback zones, wherein each playback zone comprises at least one playback device, and wherein each playback device is programmed with the capability to receive and playback audio content from either a first music service provider or a second music service provider; parsing the data to identify at least (i) a first segment indicating a content identification and (ii) a second segment indicating a particular playback zone of the plurality of playback zones; selecting one of the first music service provider or the second music service provider based on the second segment, wherein selecting one of the first music service provider or the second music service provider comprises: determining a first confidence metric corresponding to the first music service provider and a second confidence metric corresponding to the second music service provider, wherein the first confidence metric is based on a history of accesses to the first music service provider by the particular playback zone and wherein the second confidence metric is based on a history of accesses to the second music service provider by the particular playback zone; determining that a given one of the first confidence metric or the second confidence metric better satisfies a confidence condition; and selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric; after selecting the one of the first music service provider or the second music service provider, identifying a uniform resource identifier corresponding to the content identification and the selected one of the first music service provider or the second music service provider; identifying a particular playback device in the particular playback zone; and transmitting, via the network interface to the particular playback device, the uniform resource identifier to cause the particular playback device to retrieve audio content from the selected one of the first music service provider or the second music service provider according to the uniform resource identifier. 
 

16. The non-transitory computer-readable medium of claim 15, wherein determining that the given one of the first confidence metric or the second confidence metric better satisfies a confidence condition comprises: determining that the given one of the first confidence metric or the second confidence metric exceeds a confidence level threshold; and wherein selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric comprises: selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric that exceeds the confidence level threshold. 
 

17. The non-transitory computer-readable medium of claim 16, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the processor, cause the network device to perform functions comprising: in response to determining that one of the first confidence metric or the second confidence metric exceeds the confidence level threshold, determining that a difference between the first confidence metric and the second confidence metric is outside of a predetermined range; and in response to determining that the difference between the first confidence metric and the second confidence metric is outside of the predetermined range, selecting the given one of the first music service provider or the second music service provider that exceeds the confidence level threshold. 
 

18. The non-transitory computer-readable medium of claim 16, wherein the confidence level threshold is one of (i) a default system setting or (ii) adjustable by a user. 
 

19. The non-transitory computer-readable medium of claim 15, wherein determining that the given one of the first confidence metric or the second confidence metric better satisfies a confidence condition comprises: determining that one of the first confidence metric or the second confidence metric has a higher value; and wherein selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric comprises: selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric having the higher value. 
 

20. The non-transitory computer-readable medium of claim 15, wherein the data indicating the request for audio content is received via the network interface from a network microphone device.
1. A network device comprising: a network interface; a processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that, when executed by the processor, cause the network device to perform functions comprising: receiving, via the network interface, data indicating a request for audio content by one of a first playback device or a second playback device of a media playback system, wherein the request for audio content is based on a voice utterance, wherein each of the first playback device and the second playback device is programmed with the capability to receive and playback audio content from either a first music service provider or a second music service provider; parsing the data to identify at least (i) a first segment indicating a content identification and (ii) a second segment indicating a particular playback device of the first playback device and the second playback device; selecting one of the first music service provider or the second music service provider based on the second segment, wherein selecting one of the first music service provider or the second music service provider comprises: determining a first confidence metric corresponding to the first music service provider and a second confidence metric corresponding to the second music service provider, wherein the first confidence metric is based on a history of accesses to the first music service provider by the particular playback device and wherein the second confidence metric is based on a history of accesses to the second music service provider by the particular playback device; determining that a given one of the first confidence metric or the second confidence metric better satisfies a confidence condition; and selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric; after selecting the one of the first music service provider or the second music service provider, identifying a uniform resource identifier corresponding to the content identification and the selected one of the first music service provider or the second music service provider; and transmitting, via the network interface to the particular playback device, the uniform resource identifier to cause the particular playback device to retrieve audio content from the selected one of the first music service provider or the second music service provider according to the uniform resource identifier.

2. The network device of claim 1, wherein the media playback system comprises a plurality of playback zones, wherein a first playback zone of the plurality of playback zones comprises the first playback device, and wherein a second playback zone of the plurality of playback zones comprises the second playback device.

3. The network device of claim 1, wherein the second segment of the data indicating a particular playback device of the first playback device and the second playback device further indicates the second music service, and wherein the second confidence metric is further based on the second segment indicating the second music service.

4. The network device of claim 1, wherein the network device comprises one or more microphones configured to receive the voice utterance.

5. The network device of claim 1, wherein the network device comprises the first playback device.

6. The network device of claim 1, wherein determining that the given one of the first confidence metric or the second confidence metric better satisfies a confidence condition comprises: determining that the given one of the first confidence metric or the second confidence metric exceeds a confidence level threshold; and wherein selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric comprises: selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric that exceeds the confidence level threshold.

7. The network device of claim 6, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the processor, cause the network device to perform functions comprising: in response to determining that one of the first confidence metric or the second confidence metric exceeds the confidence level threshold, determining that a difference between the first confidence metric and the second confidence metric is outside of a predetermined range; and in response to determining that the difference between the first confidence metric and the second confidence metric is outside of the predetermined range, selecting the given one of the first music service provider or the second music service provider that exceeds the confidence level threshold.

8. The network device of claim 6, wherein the confidence level threshold is one of (i) a default system setting or (ii) adjustable by a user.

9. The network device of claim 1, wherein determining that the given one of the first confidence metric or the second confidence metric better satisfies a confidence condition comprises: determining that one of the first confidence metric or the second confidence metric has a higher value; and wherein selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric comprises: selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric having the higher value.

10. The network device of claim 1, wherein the content identification indicates one or more of an of Artist, Genre, Song, and Album of the requested audio content.

11. The network device of claim 1, wherein the voice utterance indicates the particular playback device.

12. A method comprising: receiving, by a network device via a network interface, data indicating a request for audio content by one of a first playback device or a second playback device of a media playback system, wherein the request for audio content is based on a voice utterance, wherein each of the first playback device and the second playback device is programmed with the capability to receive and playback audio content from either a first music service provider or a second music service provider; parsing, by the network device, the data to identify at least (i) a first segment indicating a content identification and (ii) a second segment indicating a particular playback device of the first playback device and the second playback device; selecting, by the network device, one of the first music service provider or the second music service provider based on the second segment, wherein selecting one of the first music service provider or the second music service provider comprises: determining, by the network device, a first confidence metric corresponding to the first music service provider and a second confidence metric corresponding to the second music service provider, wherein the first confidence metric is based on a history of accesses to the first music service provider by the particular playback device and wherein the second confidence metric is based on a history of accesses to the second music service provider by the particular playback device; determining, by the network device, that a given one of the first confidence metric or the second confidence metric better satisfies a confidence condition; and selecting, by the network device, whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric; after selecting the one of the first music service provider or the second music service provider, identifying, by the network device, a uniform resource identifier corresponding to the content identification and the selected one of the first music service provider or the second music service provider; and transmitting, by the network device via the network interface to the particular playback device, the uniform resource identifier to cause the particular playback device to retrieve audio content from the selected one of the first music service provider or the second music service provider according to the uniform resource identifier.

13. The method of claim 12, wherein the media playback system comprises a plurality of playback zones, wherein a first playback zone of the plurality of playback zones comprises the first playback device, and wherein a second playback zone of the plurality of playback zones comprises the second playback device.

14. The method of claim 12, wherein the second segment of the data indicating a particular playback device of the first playback device and the second playback device further indicates the second music service, and wherein the second confidence metric is further based on the second segment indicating the second music service.

15. The method of claim 12, wherein the network device comprises the first playback device.

16. The method of claim 12, wherein determining that the given one of the first confidence metric or the second confidence metric better satisfies a confidence condition comprises: determining that the given one of the first confidence metric or the second confidence metric exceeds a confidence level threshold; and wherein selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric comprises: selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric that exceeds the confidence level threshold.

17. The method of claim 16, further comprising: in response to determining that one of the first confidence metric or the second confidence metric exceeds the confidence level threshold, determining that a difference between the first confidence metric and the second confidence metric is outside of a predetermined range; and in response to determining that the difference between the first confidence metric and the second confidence metric is outside of the predetermined range, selecting the given one of the first music service provider or the second music service provider that exceeds the confidence level threshold.

18. The method of claim 12, wherein the confidence level threshold is one of (i) a default system setting or (ii) adjustable by a user.

19. A non-transitory computer-readable medium having program instructions stored on the non-transitory computer-readable medium that, when executed by a processor, cause a network device to perform functions comprising: receiving, via a network interface of the network device, data indicating a request for audio content by one of a first playback device or a second playback device of a media playback system, wherein the request for audio content is based on a voice utterance, wherein each of the first playback device and the second playback device is programmed with the capability to receive and playback audio content from either a first music service provider or a second music service provider; parsing the data to identify at least (i) a first segment indicating a content identification and (ii) a second segment indicating a particular playback device of the first playback device and the second playback device; selecting one of the first music service provider or the second music service provider based on the second segment, wherein selecting one of the first music service provider or the second music service provider comprises: determining a first confidence metric corresponding to the first music service provider and a second confidence metric corresponding to the second music service provider, wherein the first confidence metric is based on a history of accesses to the first music service provider by the particular playback device and wherein the second confidence metric is based on a history of accesses to the second music service provider by the particular playback device; determining that a given one of the first confidence metric or the second confidence metric better satisfies a confidence condition; and selecting whichever one of the first music service provider or the second music service provider corresponds to the given one of the first confidence metric or the second confidence metric; after selecting the one of the first music service provider or the second music service provider, identifying a uniform resource identifier corresponding to the content identification and the selected one of the first music service provider or the second music service provider; and transmitting, via the network interface to the particular playback device, the uniform resource identifier to cause the particular playback device to retrieve audio content from the selected one of the first music service provider or the second music service provider according to the uniform resource identifier.

20. The non-transitory computer-readable medium of claim 19, wherein the second segment of the data indicating a particular playback device of the first playback device and the second playback device further indicates the second music service, and wherein determining that the given one of the first confidence metric or the second confidence metric better satisfies a confidence condition comprises determining the second segment of the data indicates the second music service.


Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  
As per the independent claims, the following representative prior art does not explicitly teach the Turning to the first reference, Hebert (20160098393 Al), fails to disclose or suggest “selecting by the computing device, one of [a] first music service provider, [a] second music service provider, and [a]  music provider based on [a] second segment [of data received by a computing device] and [a]  segment [of data received by the computing device], wherein if the second segment indicates [a] radio format, the computing device selects the first music service provider, and wherein if the second segment indicates [a] non-radio format, the computing device selects one of the second music service provider”.  Generally speaking, Hebert discloses “[methods ... for natural language understanding (NLU) processing based on user-specified interests” ... “[that] provides] a user interface that enables a user to specify predetermined information (e.g., via a set of weights) for one or more of a plurality of categories (also called ‘domains’ herein).” See Hebert, abstract and para [0016], “The plurality of domains each relates to a potential area of interest for the user, and the weight for a domain from among the plurality of domains indicates a level of interest for the user in the domain.” See Hebert, abstract. Hebert teaches that “[b]y providing users with a vehicle to directly express (as opposed to indirectly expressing through a series of actions over time by using the system), which domains they are more interested in, the results returned from the NLU engine can be customized to the interests of the user immediately, rather than requiring the user to use the system and have the ranking engine learn the user's interests over time.” See Hebert, para [0036],  To this end, Hebert discloses that an “electronic device may be configured to play music using multiple applications (e.g., iTunes™, Spotify™, Pandora™), and a user may specify domain weights associated with user preferences for launching a particular application in response to a command to play music.” See Hebert, para [0039], “For example, if a user would like to use the Spotify™ application 80% of the time to listen to music and use the iTunes™ application 20% of the time to listen to music, the user may specify weights for each of these command domains...” See Hebert, para [0040], Accordingly, “the system may be configured according to the user's preferences by responding to the user utterance ‘Play ‘Yesterday” by launching Spotify™ and playing the song ‘Yesterday’ by the Beatles.” See Hebert, para [0040], But “if the system determines that the Spotify™ sendee is unavailable ..., the system may launch iTunes™ rather than Spotify™ ... despite the user's higher preference to use Spotify for listening to music.” See Hebert, para [0041],  Thus, because Hebert discloses “a user interface that enables a user to specify predetermined information” such that a “user ... specifies] domain weights associated with user preferences for launching a particular application’, Hebert does not disclose a selection based on “radio format” or a “non- radio format” at all, let alone “if [a] second segment [of data received by a computing device] indicates [a] radio format, the computing device selects [a] first music service provider, and wherein if the second segment indicates [a] non-radio format, the computing device selects one of [a] second music service provider and [a]  music provider,” are recited in amended claim 1. See Hebert, paras [0016] and [0039] (emphasis added).  Hebert discloses that “the electronic device may be configured to play music using multiple applications (e.g., iTunes™, Spotify™, Pandora™), and a user may specif)! domain weights associated with user preferences for launching a particular application in response to a command to play music.” See Hebert, para [0039] (emphasis added).  However, Hebert is completely silent as to “a media playback system comprising] a plurality of playback zones, wherein each playback zone comprises at least one playback device,” and Hebert therefore cannot disclose or suggest that a “first confidence metric is based on a history of accesses to the second music service provider at [a\ particular playback zone of the plurality of playback zones indicated in the segment” and that a “second confidence metric is based on a history of accesses to the music service provider at the particular playback zone of the plurality of playback zones indicated in the segment.”  LeBeau et al. (US 8239206 Bl) fails to teach the limitations missing from Hebert. Specifically, LeBeau fails to disclose or suggest that a “media playback system comprises a plurality of playback zones” and “wherein selecting one of [a] second music service provider and [a]  music service provider comprises: determining a first confidence metric corresponding to the second music service provider and a second confidence metric corresponding to the music service provider, wherein the first confidence metric is based on a history of accesses to the second music service provider at the particular playback zone of the plurality of playback zones indicated in [a] segment [of data received by a computing device] and wherein the second confidence metric is based on a history of accesses to the music service provider at the particular playback zone of the plurality of playback zones indicated in the second segment [of data received by a computing device],”.  Generally speaking, LeBeau teaches a method “for receiving a voice query at a mobile computing device and generating data that represents content of the voice query,” and a “textual query that has been determined by a speech recognizer ... to be a textual form of at least part of the data is received at the mobile computing device.” See LeBeau, abstract. “The textual query is determined to include a carrier phrase of one or more words that is reserved by a first third-party application program installed on the computing device.” See LeBeau, abstract. “The first third-party application is selected, from a group of one or more third-party applications, to receive all or a part of the textual query, and “[a]ll or a part of the textual query is provided to the selected first application program.” See LeBeau, abstract.  Because LeBeau discloses that “developers may register one or more “carrier phrases” for their applications with the operating system,” Hebert is completely silent as to a “first confidence metric ... based on a history of accesses to the second music service provider” and a “second confidence metric ... based on a history of accesses to the music service provider”. Moreover, LeBeau is completely silent as to “a media playback system comprising] a plurality of playback zones, wherein each playback zone comprises at least one playback device.” Consequently, LeBeau cannot disclose or suggest that a “first confidence metric is based on a history of accesses to the second music service provider at [a] particular playback zone of the plurality of playback zones indicated in the segment” and that a “second confidence metric is based on a history of accesses to the music service provider at the particular playback zone of the plurality of playback zones indicated in the segment.”  Scalise (9431021) fails to disclose the limitations missing from Hebert and LeBeau.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See pto-892 form for other relevant prior art.  Examiner notes the commentary above, for 3 representative piece of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/
Primary Examiner, Art Unit 265810/17/2022